Citation Nr: 1547354	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected cervical or lumbar spine disabilities, and/or as due to an undiagnosed illness or fibromyalgia.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected cervical or lumbar spine disabilities, and/or as due to an undiagnosed illness or fibromyalgia.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected cervical or lumbar spine disabilities, and/or as due to an undiagnosed illness or fibromyalgia.

4.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability with right hand radiculopathy.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, A.M.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 2003 to December 2006, to include a tour of duty in the Southwest Asia Theater of Operations (SWATO).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for disabilities of the hips, knees, and left ankle, and granted service connection for a cervical spine disability, rated 10 percent disabling from December 25, 2006.

In a March 2013 decision, the Board confirmed the denials of service connection, and remanded the issues of increased evaluation for the cervical spine and TDIU entitlement.  The Veteran appealed the denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2014, on the basis of a Joint Motion for Partial Remand (JMPR), vacated the decisions and remanded the matters to the Board for further consideration.

Such was accomplished in an October 2014 Board decision, which in turn remanded the service-connection questions to the Agency of Original Jurisdiction (AOJ) for additional development.  Also again remanded at that time were the issues of increased evaluation for the cervical spine and TDIU entitlement, as not all previously requested development had been accomplished.

The issues are now all returned to the Board for further appellate consideration.

The Veteran and his girlfriend testified at a December 2012 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

All issues save that of evaluation of the cervical spine with right hand radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The cervical spine degenerative joint disease is represented by no worse than limitation of movement in flexion to 40 degrees; in extension, right lateral flexion, and left lateral flexion to 30 degrees; and in left and right rotation to 60 degrees; there are no spasms, guarding, or tenderness sufficient to result in an abnormal gait or spinal contour, but the spinal segment is painful, especially with use.

2.  The cervical spine disability occasionally causes numbness and tingling of the fourth and fifth fingers of the right hand.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a cervical spine disability with right hand radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 43, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a cervical spine disability with radiculopathy.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

VA examinations were obtained in December 2006 and June 2013.  The examiners made all necessary clinical findings to permit application of the rating criteria.  The examinations are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the Veteran has not alleged worsening of his cervical spine disability or radiculopathy since the most recent examinations, and hence updated findings are not necessary.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

At the Veteran's December 2012 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Increased Ratings

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.  

Under the applicable General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

VA treatment records, as well as service treatment records, reveal consistent, regular complaints of neck pain, particularly with movement.  The Veteran reports that his neck will pop, or he will "crack" it, when moving.  At one time, he stated he stopped driving because of this.  He stated that on occasion, he would experience numbness and tingling of the two last fingers of the right hand, but such did not occur frequently according to his descriptions.

At the December 2006 VA examination, the Veteran reported pain and swelling in the spine, aggravated by lifting, prolonged standing, and weather changes.  The Veteran treated the problems with medication, rest, and stretching.  He also described frequent, short duration acute flare-ups, but it is unclear which spinal segment this applied to.  He also reported right hand numbness related to the neck disability.  He had monthly flare-ups lasting about 10 minutes each.  On physical examination the neck appeared normal, with no masses or tenderness.  The examiner stated that all joints had full range of motion and muscle strength was normal.  No pain, fatigue, weakness, swelling, or effusion were observed.  The Veteran subjectively reported pain, but no additional functional impairment was objectively noted on repetitive movement.  No neurological symptoms were adduced.  Based on an x-ray and CT scan, mild degenerative changes of the cervical spine with radiculopathy to the hand was diagnosed.  In a March 2007 addendum, the examiner reported additional findings.  The cervical spine was not tender to palpation, and there was no muscle spasm.  Flexion, extension, and right and left lateral flexion were all to 45 degrees.  Rotation was to 80 degrees bilaterally.  Again, repetitive motion did not cause and additional functional impairment.

At the June 2013 examination, the Veteran denied any flare-ups of cervical spine symptomatology.  Range of motion in flexion was to 40 degrees.  Extension, and right and left lateral flexion were all to 30 degrees.  Rotation was to 60 degrees bilaterally.  Pain was noted at the endpoints of movement.  Range was unchanged with repetitive motion testing.  There was no spasm or tenderness, and no weakness, fatigability, or incoordination was noted or reported.  Muscle strength and reflexes were normal.  No sensory impairments or deficits were observed.  X-rays verified the presence of degenerative changes.

At worst, the limitation of motion of the cervical spine in flexion to 40 degrees falls within the criteria for assignment of a 10 percent rating, and no higher.  While the Veteran does report pain, especially with movement, such does not impact his range of motion or his functional capacity.  He reports none, and no examiner finds any.  The Veteran has cited instances of acute symptoms which stopped activities for a time, but such appear to be isolated and infrequent, as the Veteran denies any chronic flare-ups, and does not report or receive treatment for, regular occasions of increased pain or functional impairment.  The overall disability picture presented does not approximate the criteria for a 20 percent rating or higher.  The retained range of motion is, a large majority of the time, simply too great to warrant an increased evaluation.

The Board has considered whether a separate rating may be assigned for the Veteran's right hand radiculopathy.  Such is permitted under the rating schedule.  However, the degree of impairment shown does not rise to a compensable level.  The Schedule provides for a 10 percent rating for mild neurological symptoms affecting the last digits of the hand under Code 8516, for example.  The symptoms and impairment the Veteran describes, involving fleeting monthly (or less) episodes of numbness and tingling of two fingers, are too inconsistent and infrequent to warrant a compensable evaluation at this time.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The rating schedule here fully accounts for the Veteran's allegation of neck pain and limited motion, both in the listed criteria and application of such through the DeLuca factors.  His complaints are specifically listed, as part of the orthopedic and neurological Codes applicable to his disability.  Therefore, the schedular criteria are adequate, and no further discussion of 38 C.F.R. § 3.321 is required.




The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for a cervical spine disability with right hand radiculopathy is not warranted.


ORDER

An initial evaluation in excess of 10 percent for a cervical spine disability with right hand radiculopathy is denied.


REMAND

The CAVC, and in turn the Board, have previously remanded the service connection matters for additional development based upon the Veteran's SWATO service.  Although many of his complaints pre-dated his service in Iraq, there remained the possibility that he could benefit from application of certain presumptions related to Veterans who have served in the Persian Gulf and developed unexplained symptomatology and disabilities ("undiagnosed illness").

In February and March 2015, the Veteran underwent examinations to assess that possibility.  Unfortunately the resulting findings and opinions fail to adequately fulfill the Board's remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The examiner determined that no condition could be diagnosed to account for the Veteran's pain, but failed to address whether this represented an undiagnosed illness, as instructed.  She offered no nexus opinion with regard to the pain complaints.  Remand is required to correct these deficiencies.

Further, the examiner questioned whether the Veteran's complaints may be related to fibromyalgia, a diagnosable illness.  She failed to actually do any testing to determine whether such a diagnosis was warranted, however, or to actually refer to the Veteran for such testing.  She merely noted he should be evaluated.  This failure to render a complete assessment renders the February and march 2015 examinations inadequate.  Such is especially troubling in light of the fact that fibromyalgia is a presumptive condition for Veterans with qualifying SWATO service.

With regard to TDIU, adjudication of that benefit requires consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  As there remain open and outstanding claims relating to disabilities which may impact that determination, it would be premature and potentially prejudicial to the Veteran to adjudicate the TDIU claim at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Hines, Illinois, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for VA Fibromyalgia/Gulf War Guidelines examination.  A Joints examination may also be required, if so found by the examiner.  The claims file must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The examiner must identify all current diagnoses of the left and right hips, left and right knees, and the left ankle.  The possibility of fibromyalgia affecting all these joints must be discussed.  For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by military service, to include SWATO service, or is caused or aggravated by the Veteran's service-connected lumbar or cervical spine disabilities.

If no condition(s) can be diagnosed to account for the Veteran's complaints, the examiner must opine as to whether the Veteran's competent and credible complaints of pain represent an undiagnosed illness, and if so whether such is related to his SWATO service.

A full and complete rationale is required for all opinions expressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


